Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001066
                                                        03-MAY-2017
                                                        07:54 AM



                          SCWC-14-0001066


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           NATIONAL INTERSTATE INSURANCE COMPANY, INC.,

                  Respondent/Petitioner-Appellee,


                                vs.


             SAVIO REINHARDT, WILLIAM CORNELIO, JR.,

                 Respondents/Defendants-Appellees,


                                and


    KAWIKA FRANCO, Individually and as Personal Representative

      for the Estate of TIARE FRANCO; PEACHES KONG and APPLES

       ELABAN, as Next Friends of LOVELY FRANCO (Minor); TAUA

    GLEASON, as Next Friend of KOLOMANA KONG KANIAUPIO GLEASON

          and KAULANA KONG KANIAUPIO GLEASON (Minors); and

     CHERYL RUSSELL, as Next Friend of JEANNE RUSSELL (Minor),

           Petitioners/Defendants-Intervenors-Appellants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-14-0001066; CIVIL NO. 13-1-0387(1))


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           It appearing that although the Intermediate Court of


Appeals (ICA) issued a Memorandum Opinion on March 31, 2017, the


judgment on appeal had not been filed by the ICA at the time the


application for writ of certiorari was filed, see Hawai'i Revised

Statutes § 602-59(a) (Supp. 2013); see also Hawai'i Rules of
Appellate Procedure (HRAP) Rule 36(b)(1) (2012),


          IT IS HEREBY ORDERED that Petitioners/Defendants­

Intervenors-Appellants’ application for writ of certiorari, filed


April 27, 2017, is dismissed without prejudice to re-filing the


application pursuant to HRAP Rule 40.1(a) (2014).    (“The


application shall be filed within thirty days after the filing of


the intermediate court of appeals’ judgment on appeal or


dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, May 3, 2017.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2